United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
AUDIE MURPHY, San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-274
Issued: March 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2014 appellant filed a timely appeal from a May 23, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying a hearing.
Because more than 180 days elapsed from the most recent merit decision dated October 9, 2013
to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the case.2
ISSUE
The issue is whether OWCP properly denied a request for an oral hearing.3
1

5 U.S.C. § 8101 et seq.

2

An appeal of final adverse OWCP decisions issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e).
3

The Board notes that appellant requested a review of the written record. OWCP, however, in its May 23, 2014
decision, refers to appellant’s request as a request for oral hearing.

FACTUAL HISTORY
On May 29, 2013 appellant, then a 47-year-old nurse, filed a traumatic injury claim and
claim for compensation alleging that on February 14, 2013 she had pulled or strained her left
biceps muscle while carrying a box from her car to the clinic, a distance of over 600 to 700 feet.
She stated that the injury occurred in the parking lot of the Lackland Air Force Base. There is no
indication that she stopped work.
By decision dated October 9, 2013, OWCP denied the claim as the evidence was
insufficient to establish that the injury and/or medical condition arose during the scope of
employment or within the scope of compensable work factors. It specifically noted that
appellant had stopped by the American Cancer Society on her way to work on February 14, 2013
to pick up patient education materials and the employing establishment stated in its August 6,
2013 statement that, at the time of injury, appellant was not at a place of employment and had no
entitlement to reimbursement for travel.
On April 9, 2014 appellant requested a review of the written record. On the appeal
request form, she noted this was the second request and the original request was dated
December 12, 2013. The request was postmarked April 9, 2014. Several medical reports were
also submitted.
By decision dated May 23, 2014, OWCP denied appellant’s request for a hearing on the
grounds that it was not timely filed within 30 days of the October 9, 2013 decision. It exercised
its discretion by performing a limited review of the evidence and further denied her request as
the issue in the case could be addressed equally well pursuant to a valid request for
reconsideration.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that a claimant not satisfied with a decision of
OWCP has a right, upon timely request, to a hearing before an OWCP representative.4 Section
10.615 of Title 20 of the Code of Federal Regulations provide that a hearing is a review of an
adverse decision by an OWCP hearing representative. Initially, the claimant can choose between
two formats: an oral hearing or a review of the written record.5
A claimant is not entitled to a hearing if the request is not made within 30 days of the
date of issuance of the decision as determined by the postmark or other carrier’s date marking of
the request.6 OWCP has discretion, however, to grant or deny a request that is made after this

4

5 U.S.C. § 8124(b)(1). See A.B., 58 ECAB 546 (2007); Joe Brewer, 48 ECAB 411 (1997).

5

20 C.F.R. § 10.615.

6

Id. at § 10.616(a).

2

30-day period.7 In such a case, it will determine whether to grant a discretionary hearing and, if
not, will so advise the claimant with reasons.8
ANALYSIS
By decision dated October 9, 2013, OWCP denied appellant’s claim for compensation as
the evidence did not establish that she was injured in the performance of duty. Appellant
requested a review of the written record on an appeal request form dated and postmarked
April 9, 2014. OWCP denied her request by decision dated May 23, 2014 as it was filed more
than 30 days after OWCP’s October 9, 2013 decision.
Appellant’s letter requesting an oral hearing was postmarked on April 9, 2014, more than
30 days after issuance of the October 9, 2013 decision. Thus, OWCP properly found that her
request for an oral hearing was not timely filed under section 8124(b)(1) of FECA and that she
was not entitled to a hearing as a matter of right. While she indicated that this was her second
request, there is no evidence of record to support an earlier request for review of the written
record, or any other review, made prior to April 9, 2014.9
OWCP exercised its discretion and denied appellant’s request for a hearing on the
additional grounds that she could address the issue in her case equally well by submitting
relevant evidence accompanying a valid request for reconsideration. Because reconsideration
exists as an alternative review right to address the issues raised by OWCP’s October 9, 2013
decision, the Board finds that OWCP did not abuse its discretion in denying appellant’s untimely
request for an oral hearing.10
On appeal appellant argues the merits of her case. However, as previously noted, the
Board does not have jurisdiction over the merits of this case. Appellant also submitted evidence
on appeal. However, the Board may only review evidence that was in the record at the time
OWCP issued its final decision.11
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a hearing as
untimely.

7

G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

8

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

9

The Board notes that a December 12, 2013 request for hearing would also not have been filed within 30 days of
October 9, 2013.
10

See Gerard F. Workinger, 56 ECAB 259 (2005).

11

See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

